               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII
___________________________________
                                    )
OLEKSIY ANATOLIEVITCH REVA,         )
                                    )
               Plaintiff,           )
                                    )
     vs.                            ) Civ. No. 18-00273 ACK-KSC
                                    )
NCL PRIDE OF AMERICA, LLC,          )
                                    )
               Defendant.           )
___________________________________)

 ORDER CONSTRUING PLAINTIFF’S “MOTION FOR DISMISSAL” AS A NOTICE
                           OF DISMISSAL

          For the reasons discussed below, the Court hereby

construes Plaintiff’s “Motion for Dismissal,” ECF No. 18, as a

notice of dismissal, and directs the Clerk of Court to enter it

as such and dismiss the action without prejudice.

                            BACKGROUND

          Plaintiff Oleksiy A. Reva (“Plaintiff”), pro se, filed

an action in Hawai`i state court on June 5, 2018, asserting

therein claims against Defendant NCL Pride of America, LLC

(“Defendant”) arising under both federal and state law.    See

generally ECF No. 1-2.   On July 11, 2018, Defendant removed the

case to federal court.   ECF No. 1.   Plaintiff filed a motion for

transfer of venue on August 6, 2018, ECF No. 6, and Defendant

submitted a memorandum in opposition on August 28, 2018, ECF No.

10.   Following a September 18, 2018 hearing, Magistrate Judge

Chang issued on September 19, 2018 findings and a recommendation

                                 1
that the Plaintiff’s motion for transfer of venue be denied.

ECF No. 14.

         Appearing by telephone at the September 24, 2018 Rule

16 scheduling conference, see ECF No. 16, Plaintiff requested to

dismiss his case, ECF No. 17.   Magistrate Judge Chang directed

Plaintiff to submit a letter in writing, which the Court would

consider and on which the Court would rule.    Id.   A submission

entitled “Motion for Dismissal” followed.   ECF No. 18.

         Defendant has filed neither an answer nor a motion for

summary judgment in this action.

                           DISCUSSION

         A plaintiff has an absolute right to dismiss his

action by filing a notice of dismissal “at any time before the

opposing party serves either an answer or a motion for summary

judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i); see also Wilson v.

City of San Jose, 111 F.3d 688, 692 (9th Cir.1997). “Unless the

notice . . . states otherwise, the dismissal is without

prejudice.” Fed. R. Civ. P. 41(a)(1)(B).    “[I]t is beyond debate

that a dismissal under Rule 41(a)(1) is effective on filing, no

court order is required, the parties are left as though no

action had been brought, the defendant can't complain, and the

district court lacks jurisdiction to do anything about it.”

Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078

(9th Cir. 1999).

                                   2
         “A document filed pro se is ‘to be liberally

construed[.]’” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

Recognizing that Plaintiff is proceeding pro se, the Court

construes his Motion for Dismissal as a notice of dismissal, the

filing of which is Plaintiff’s right at this stage in the

litigation.   See Turner v. Porter, No. 1:16-CV-00542-GSA-PC,

2018 WL 1109684, at *1 (E.D. Cal. Mar. 1, 2018) (construing pro

se plaintiff’s motion for voluntary dismissal as a notice of

dismissal); Scott v. Garcia, No. C 05-0868 MMC (PR), 2006 WL

708575, at *1 (N.D. Cal. Mar. 17, 2006) (same); Randle v.

Sarfan, No. C 93-1927 VRW, 1994 WL 36907, at *1 (N.D. Cal. Jan.

26, 1994) (same).

                            CONCLUSION

         It is hereby ORDERED that: (1) Plaintiff’s notice of

dismissal is effective as of the date it was filed; (2) the

action is DISMISSED in its entirety without prejudice; and (3)

the Clerk of Court is directed to close the file in this case

and adjust the docket to reflect voluntary dismissal of this

action pursuant to Rule 41(a)(1)(A)(i).




                                3
           IT IS SO ORDERED.

           DATED: Honolulu, Hawai`i, October 9, 2018.




                              ________________________________
                              Alan C. Kay
                              Sr. United States District Judge



Reva v. NCL Pride of America, LLC, Civ. No. 18-00273, Order Construing
Plaintiff’s Motion for Dismissal as a Notice of Dismissal.




                                      4
